Case 6:20-cv-00741-RRS-CBW Document17 Filed 08/07/20 Page 1of1PageID#: 135

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

INGRID JOHANNA CORZO CASE NO. 6:20-CV-00741 SEC P
ARMAS

VERSUS JUDGE ROBERT R. SUMMERHAYS

INDALECIO RAMOS, ET AL MAGISTRATE JUDGE WHITEHURST

JUDGMENT
For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, determining that the findings are correct under the applicable law,
and noting the absence of objections to the Report and Recommendation in the record;
IT IS ORDERED, ADJUDGED AND DECREED that the Motion for
Temporary Restraining Order and Petition for Writ of Habeas Corpus and (rec. doc.
1) be DENIED and DISMISSED WITHOUT PREJUDICE.

THUS DONE AND SIGNED, in chambers, in Lafayette, Louisiana, on this

f " day of i , 3 , 2020.
ROBERT R. SUMMERHAYS

UNITED STATES DISTRICT JWDG

  
  

 

    
